Citation Nr: 1500320	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  13-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left ankle scar.

2.  Entitlement to service connection for a left ankle scar.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

5.  Entitlement to service connection for right foot plantar fasciitis.

6.  Entitlement to service connection for left ankle disability.

7.  Entitlement to a temporary total disability rating following left ankle surgery.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1976 to July 1979 and January 1981 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Regional Office (RO) in Atlanta, Georgia.  The Veteran testified via video conference from this RO before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the claims file.  During this hearing, the Veteran expressed his intent to withdraw claims of service connection for right foot plantar fasciitis, left ankle disability, and a temporary total disability rating following left ankle surgery from his current appeal. 

The issue of service connection for posttraumatic stress disorder has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of chondromalacia for the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 2014, prior to the promulgation of a decision, the Veteran stated his clear intent to withdraw the claims regarding service connection for right foot plantar fasciitis, left ankle disability, and a temporary total disability rating following left ankle surgery from his current appeal.  There are no questions of fact or law remaining before the Board in these matters.

2. The evidence added to the record since the August 1984 decision of the Board relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle scar and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a painful scar on his left ankle that is a result of service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeals have been met regarding the issues of service connection for right foot plantar fasciitis, left ankle disability, and a temporary total disability rating following left ankle surgery have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
 
2.  The August 1984 rating decision denying service connection for a left ankle scar became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

3.  New and material evidence has been received since the August 1984 decision to reopen the claim of service connection for a left ankle scar.  38 U.S.C.A. §§ 5103 , 5103A, 5108; 38 C.F.R. § 3.156.

4.  The criteria for service connection for a left ankle scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In the present case, the Veteran and his authorized representative withdrew the issues of service connection for right foot plantar fasciitis, left ankle disability, and a temporary total disability rating following left ankle surgery on the record at his November 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a left ankle scar.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a left ankle scar.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for the left ankle scar in August 1984, as there was no evidence of a current disability.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discuss the possibility of a current disability.  This evidence includes a statement from the Veteran during his November 2014 Board hearing.  As this document represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a left ankle scar.

Service Connection for a Left Ankle Scar

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the Veteran's claim of entitlement to service connection for a left ankle scar, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

The Veteran seeks service connection for a left ankle scar based on an in-service injury.  Specifically, he contends that he lacerated his ankle when he stepped on razor barbed wire and that the scar is now painful.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and this claim will be allowed.

To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

All pertinent medical and lay evidence must be considered in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that service connection for a left ankle scar is warranted.  First, the Veteran reported that he has had this scar since service in his November 2014 Board hearing testimony.  As discussed above, lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition.  Jandreau, 492 F.3d at 1377.  Moreover, the Veteran's representative and the Board noted the presence of this scar at the November 2014 hearing.  

Second, the Veteran's lay statements as listed above are also competent to report on the circumstances surrounding his in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  The Veteran's statements described the injuries and circumstances surrounding this injury.  Having had the opportunity to observe the Veteran at a hearing, the Board finds his assertions credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence, and assessment of the demeanor of a witness), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service treatment records from March 1982 confirm that the Veteran sustained a laceration to his left ankle, but do not mention any scarring as the injury was still healing.  This tends to corroborate the Veteran's assertions and the other evidence of record does not undermine them.  Lay evidence may be determined as credible even though it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, as the Veteran's lay statements alone are sufficient to establish in-service injury, the second element of service connection is met.  

Finally, a skin disorder may be the type of condition that lends itself to being capable of such lay observations that would satisfy the nexus requirement.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Veteran has repeatedly stated that his left ankle scar has been present since his separation from service, and he is competent to report as much.  Jandreau, 492 F.3d at 1377.  The other evidence on file does not indicate that the lay evidence of record is not credible, and so the Veteran's statements are consistent with the record.  Therefore, the third element of service connection is also met.  

The probative evidence of record weighs in favor of the Veteran's claims of entitlement to service connection for his left ankle scar.  38 C.F.R. § 3.303.  


ORDER

The issues of entitlement to service connection for right foot plantar fasciitis, left ankle disability, and a temporary total disability rating following left ankle surgery are dismissed.  

New and material evidence having been received, the appeal to reopen service connection for a left ankle scar is granted.

Service connection for a left ankle scar is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In short, the Veteran contends that his service-connected bilateral knee chondromalacia disabilities have become more severe than the 10 percent disability ratings currently assigned.  The Veteran was last given a VA examination to assess the severity of his disabilities in January 2012.  During the November 2014 Board hearing, the Veteran described an increase in symptomatology for his knees that warrant him being afforded another VA examination to assess the current nature, extent, and severity for these disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified.  Obtain any outstanding records, to include all relevant VA treatment records since the rating decision was issued in February 2012, related to the Veteran's bilateral knee chondromalacia and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected bilateral knee disabilities.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if needed, should be accomplished.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


